TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 19, 2014



                                     NO. 03-14-00052-CV


                                Everett C. Williams, Appellant

                                                v.

                                     JTREO, Inc., Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 21, 2014. Having

reviewed the record, the Court holds that Everett C. Williams has not prosecuted his appeal.

Therefore, the Court dismisses the appeal for want of prosecution. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.